Title: To Alexander Hamilton from Benjamin Lincoln, 22 December 1789
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston Decr. 22 1789
Sir
On my return from Georgia I met on file in our office your questions concerning the navigations of the several States and foreign nations. An answer to those questions has been delayed from various causes. No one however has contributed more to produce it than a want of information in me, respecting some of them at the time I first saw them. I have since had an opportunity of knowing many facts relative to them, to which I was formerly a stranger; a knowledge of which was necessary prior to my attempting such an answer as I know you have a right to expect.
On your first question I would observe that the Ships built in the Massachusetts are so constructed as to combine the great objects of burthen, fast sailing & safe transportation. There is a point in which these unite. To fix it is the great art of building. Whether it has been fully investigated, or not, is quite uncertain. Although two vessels of equal tonage may not carry an equal burthen; yet the Ship carrying the least may be preferred, as the most valuable. The advantages arising from having a fast sailing Ship that will beat well to the windward and is what the mariners term a good sea boat are great. Such a Ship will have the preference to one which shall carry more if destitute of those advantages; for they will make a voyage in less time & with greater safety, therefore with more ease will they obtain freight; & the insurance will be much lower. We have here very few vessels from the Netherlands, Rusia, Denmark & Sweden; in consequence of which I am quite unable to determine their construction. Those from Great Britain & France do not differ very materially from those built in this State, which carry about as many tons in wight, as the Number of tons they measure.
2d. Question
Answer The original cost of vessels built here varies according to the size of them. Those which are employed in the Cod fishery & coasting, from 45 to 100 tons, cost from five pounds ten, to six pounds ⅌ ton. Those of one hundred and fifty tons will cost about seven pounds a ton. Those from one hundred and fifty, to two hundred and fifty, ten pounds ⅌ ton, including sails rigging and all appurtenances.
Answer to the 3d Question
The vessels in this part of the State are built of white oak timber and planks, saving in some instances, timber of an inferior oak is put into the bottom of a vessel and some times used for Cieling planks. The decks are always of white pine. The standing masts are of white pine & the smaller sparrs generally of spruce. If our timber has been previously prepared by seasoning, or what is to be preferred soaked in sea water, for eight months, or a year, those particles of sap which soon become corrupt and produce early rottenness in the timber, are destroyed. Vessels built with materials thus prepared will last from twelve to fifteen years & with little repairs twenty years. The above observations refer to ships built in this State, at the westward of Penobscot river. The timber & planks of vessels built at the eastward of that, is generally black birch; the knees are spruce and the planks of the deck are white pine. The birch is a very handsome wood and, when the sap is taken off, as it should be in all cases, when used for timber, it very much resembles the mahogany. It is said that vessels built with this timber will indure as long as if built of the best white oak; but of this fact I have not all that proof which gives me full satisfaction. The British, however, seem much in favor of these vessels. A large number of them are annually built, in the Provinces of Nova Scotia and New Brunswick, by the Carpenters hired from this State; upon the building of some of which, a very handsome bounty is given. I think these vessels would be better, if the builders would substitute some spruce planks in the place of the birch, which is very brittle and very liable to injury, in working; while the spruce is very tough and being a lighter wood a four inch plank of this might be used in the place of a three inch of birch. These planks will bear caulking exceedingly well and are not so liable to shrink and swell as the birch and oak.
Answer to the 4th. The larger vessels from one hundred and fifty tons and upward have been differently employed. Some between this State, great Britain & Ireland, Which make two voyages in a year. For three years past many have made voyages directly to the cape of Good-Hope, the Isle of France, Bourbon and the several parts of the heither India. There cargoes have consisted chiefly of lumber & provisions, such as beef butter, chiese, a few fish &c. For some of these vessels a market has been found, at the different ports. The greatest part of them return with coffe, cotten & other articles of produce; and some with manufactures, especially of the cotton. In a few instances vessels have proceeded to Canton, from whence they have returned with Bohea Teas & others of a better quality &c. The adventurers to the Isle of France, the theither Indies &c succeeded well the first year; but in the two last many have been unfortunate, owing principally to the markets being overstocked. Many vessels of the kind, above mentioned, are employed in the west India trade, (together with a number of Sloops & Schooners from seventy five, to one hundred & fifty tons). Some in exporting our prime fish to the European Markets. In these employments two voyages are made in a Year. A large number of our vessels from one hundred and Eighty tons & upward are employed in circuitous Voyages, first to the southern States, where they generally obtain freight for Europe. Many of those Vessels from the want of stock to procure cargoes more valuable return with salt, while some pass up the Baltic & thence return with Cargoes of Iron, duck, hemp &c. These make one voyage only in a year.
Answer to the 5th. Question
Vessels of one hundred and fifty tons are navigated by one seaman to eighteen tons and vessels above, one man to twenty tons. A large proportion of these should be good sea men; some may be taken from the plows.
Answer to the 6th & 7th Questions—The pay of the master varies from twenty to fifty dollars ⅌ month, being governed by circumstances, where he is not the assignee.
Masters are some times allowed 3£ ⅌ month and a priviledge in the Ship of 5⅌ Cent with other small perquisites. In voyages to the West Indies & Africa they are commonly the assignee, and receive a commission from 5 to 7½ ⅌ Cent upon sales and returns: and, when this doth not happen, they are sometimes allowed: primage on owners goods & those taken on freight: masters in European employments have six pounds ⅌ month and a privilege in the vessel of 5 ⅌ Cent and an allowance of two shillings & six pence ⅌ day while in port abroad.
The pay of the mariners if from five to eight dollars pr. month. They are allowed, for subsistence, beef, pork, bread, and pulse; and, occasionally, sugar tea, coffe and rum.
